Citation Nr: 1724835	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right eye disability, to include as secondary to the service-connected left eye disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed.  The Board previously considered and remanded this issue in July 2015 and April 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against finding current right eye disabilities are related to service or service-connected left eye disability.


CONCLUSION OF LAW

The criteria for service connection for right eye disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In July 2011, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered for the claim.  VA provided examinations and opinions for the Veteran's eyes in September 2011, November 2011, December 2011, October 2015 and an addendum opinion in July 2016.  The Board obtained a medical opinion addressing the question of glaucoma in February 2017.  The collective examinations and opinions address diagnoses, the relevant evidence, theories of entitlement, and rating criteria.  The AOJ scheduled the Veteran for a new examination and opinions and thus, substantially complied with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran asserts that he has ocular hypertension in his right eye due to strain and overcompensation from the disability in his service-connected left eye.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose an eye disability or determine its cause as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

The Board has reviewed the evidence and finds that the criteria for service connection for a right eye disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current right eye disabilities.  The September 2011 and October 2015 examiners diagnosed ocular hypertension and cataracts in the right eye.  VA treatment records also show diagnoses of cataracts and ocular hypertension.  However, the record is unclear whether the Veteran has glaucoma.  Some treatment records show glaucoma while others note its absence.  The 2011 examination did not identify glaucoma but the October 2015 examiner diagnosed open-angle glaucoma in the right eye.  A March 2015 treatment record reads "no true glaucomatous defects."  The Board requested a medical opinion to address whether the Veteran had glaucoma or not.  In February 2017, an opinion provider found that the Veteran does not have glaucoma in his right eye; rather, he has been diagnosed with ocular hypertension, which is a different entity than glaucoma. Ocular hypertension may eventually lead to glaucoma but the diagnosis of ocular hypertension does not automatically mean that the patient has glaucoma.  The diagnosis of glaucoma is based on physical examination and testing parameters, none of which this Veteran has displayed per the documented records.  Based on the February 2017 opinion with supporting rationale, the Board finds that the Veteran does not have glaucoma in the right eye at this time.

A November 2010 record notes refractive error and presbyopia, but refractive error and presbyopia do not typically qualify for VA disability compensation.  See 38 C.F.R. § 3.303(c).

The evidence does not show a connection to service or the service-connected left eye disability.  The Veteran's February 1953 separation examination noted an abnormal eye, alternating strabismus, and defective vision.  A November 2002 VA examination showed hypertensive retinopathy but not cataracts.  The Veteran has not reported continuous right eye problems since service but instead asserts that his right eye disability is related to his service-connected left eye.  During the Board hearing, he reported that he strained and overused his right eye because of the loss of sight in his left eye.  He noted that his right eye symptoms got worse and his eyeglass prescription changed after 2005 when his left eye became totally blind.  In a February 2012 statement, the Veteran wrote that his ENT (ear, noise, and throat doctor) told him his right eye was worse and he had ocular hypertension because it was overworked.  

In a November 2011 addendum opinion, the examiner explained that the right eye disability was less likely than not related to the left eye because left eye trauma would not lead to the development of ocular hypertension.  In a second addendum opinion, she wrote that chorioretinal scarring in the left eye could not cause cataracts in the right eye; there is no causal relationship.  The October 2015 examiner also concluded that the Veteran's left eye condition did not cause or aggravate right eye disabilities.  He explained that ocular hypertension and cataract are multifactorial diseases with numerous causes but there is no evidence that blindness in one eye can either cause or increase the severity of either condition.  He additionally explained that the visual defect recorded on the service separation examination is not related to the current right eye conditions.  

Finally, the July 2016 examiner opined that the Veteran's right eye condition is not likely related to strabismus or any other previously documented ocular abnormality.  The examiner explained that strabismus is an eye turn caused by an ocular muscle weakness or abnormality and has no relationship to intraocular pressure.  Additionally, the examiner found no causation or aggravation of the current right eye conditions by the trauma-related left-eye disability.  The examiner explained that development of optic atrophy in the left eye would have no effect on eye pressure in the right eye.  If the trauma that caused the optic atrophy in the left eye had been responsible for the current ocular hypertension, then the Veteran's condition would be advanced far beyond the level seen at the examination.  The examiner concluded that eye strain has no effect on intraocular pressure according to the accepted medical literature.  Similarly, the February 2017 examiner noted that there is only one condition in ophthalmology where injury to an eye can cause disability in the contralateral eye.  It is called sympathetic ophthalmia and is propagated by direct ocular trauma.  The Veteran never sustained direct ocular trauma but a head injury that caused visual dysfunction of the left eye. 

Although the Veteran mentioned an ENT linking the right and left eye disabilities, there is no such medical opinion of record.  Multiple examiners came to the same negative conclusions regarding a relationship to service or the service-connected left eye disability.  The opinions are supported by rationale and cite medical literature explaining why the conditions are not related.  As such, the Board finds the collective medical opinions highly probative.  The weight of the evidence is against finding that the right eye disabilities are related to service or the service-connected left eye disability.  Service connection cannot be established for the right eye.  See 38 C.F.R. § 3.303.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right eye disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


